Citation Nr: 1509304	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  10-25 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for a bilateral eye disability. 

2.  Entitlement to an initial compensable rating for headaches. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The Veteran had active service from October 1981 to November 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2006 and October 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted the Veteran's claims for service connection for eye and headaches.  

With respect to the right eye, the Veteran service connection was granted in July 2006 and a 10 percent disability rating was assigned effective August 2005.  
With respect to the left eye and headaches, service connection was denied in the July 2006 rating decision.  The Veteran filed a notice of disagreement with respect to the entire July 2006 rating decision.  Subsequently, service connection for the left eye and headaches was granted in October 2007 and noncompensable ratings were assigned effective August 2005.  The Veteran disagreed with the initial ratings assigned for the left eye and headaches.  A January 2010 statement of the case (SOC) was issued with respect to the bilateral eye disabilities and headaches.  In the January 2010 SOC, the AOJ reevaluated the eye disabilities and rated them as a single bilateral eye disability rather than as separate eye disabilities.  The Veteran perfected a timely appeal in June 2010. 

Because the Veteran has disagreed with the initial ratings assigned following the grant of service connection for a bilateral eye disability and for headaches, the Board has characterized these issues in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Further, because the January 2010 SOC changed the character of the eye disabilities, the Board has recharacterized the bilateral eye disability claim as stated on the title page of this decision. 

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  


FINDINGS OF FACT

1.  The Veteran's bilateral eyes are manifested by, at worst, daily dryness requiring eye drops and episodic pain, burning, and sensation of presence of foreign bodies.

2.  The Veteran's headaches are manifested by, at worst, frontal headaches akin to sinus headaches every few days or weeks.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 10 percent for a bilateral eye disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.84a, Diagnostic Codes (DCs) 6009, 6010, 6012, 6014, 6017, 6018, 6020, 6021, 6022, 6023, 6024, 6025, 6029, 6030, 6079, 6080 (2008).

2.  The criteria for an initial compensable rating for headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, DC 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to notify and assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).

The appeal arises from the initial award of service connection.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, VA's duty to notify in this case has been satisfied.

Regarding the duty to assist, the Board finds that all relevant facts have been developed properly and all evidence necessary for equitable resolution of the claims has been obtained.  The Veteran's available service treatment records and VA and private treatment records have been obtained and associated with the file.  The Veteran has not indicated that there are any additional records that VA should seek to obtain on his behalf with regard to these claims.  A VA opinion regarding service connection of the right eye was rendered in April 2006.  The Board acknowledges that the April 2006 VA eye examiner (who was also the August 2007 VA eye examiner) indicated that the Veteran "presented" for an examination but that only an opinion regarding service connection was recorded.  There is no report of physical findings or the Veteran's subjective statements with respect to the April 2006 VA examination.  The Veteran was afforded another VA eye examination in August 2007.  He also was afforded a VA examination for his headaches in September 2007.  The Board acknowledges the Veteran's representative's argument that the Veteran's eye disorder involves periods that are waxing and waning and that any VA examination should take place during an active phase.  As it appears that there was not any active corneal erosion at the time of the August 2007 VA examination, the Board will address the adequacy of the examination report.   

When a claimant's medical history indicates that a Veteran's condition undergoes periods of remission and recurrence, VA is required to provide a medical examination during the period of recurrence in order to provide a proper disability rating.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  In Ardison, the Court found that an examination during the remission phase of the condition did not "accurately reflect the elements of the present disability." Id.  In this case, however, the Veteran's treatment records and lay statements do not show any periods of regularly scheduled active phase at any time during the appeal period.  Given this history, it would be difficult, if not impossible, to schedule an examination during an active phase of the Veteran's bilateral eye disability.  See Voerth v. West, 13 Vet. App. (1999) (feasibility of scheduling an examination during an exacerbation is a factor in determining whether VA has a duty to provide such an examination).  Moreover, the August 2007 VA examiner recorded the Veteran's complaints and the Board has considered the same in its analysis regarding the appropriate disability rating.  Thus, the Board finds that the August 2007 VA examination is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Neither the Veteran nor his representative has alleged that the Veteran's bilateral eye disability or headaches worsened in severity since the 2007 VA examinations. They argue instead that the evidence shows that these disabilities are more disabling than currently evaluated throughout the appeal period.  See also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (finding that the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the medical evidence of record is adequate to adjudicate the Veteran's claims for higher initial ratings and no further examination is necessary. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any alleged failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  The Board notes in this regard that the Veteran is represented.  See also Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran also has submitted argument and evidence in support of the appeal.  In summary, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected and the Board will proceed to adjudicate the claims.


Higher Initial Ratings

The Veteran seeks an initial rating greater than 10 percent for a bilateral eye disability and an initial compensable rating for headaches.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.97.

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection or on appeal of a subsequent denial of an increased rating, it may be found that there are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson, 12 Vet. App. at 119; Hart v. Mansfield, 21 Vet. App. 505 (2007).

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation, however, of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2014).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban, citing Brady v. Brown, 4 Vet. App. 203 (1993).


Bilateral Eye Disability

The Veteran currently is in receipt of a 10 percent rating for residuals of a flash burn of the eyes under DC 6009.  Throughout the appeal period, the Veteran has reported symptoms of burning, pain, dryness requiring eye drops, and a sensation of a foreign body, in both eyes.  He has also reported light sensitivity and right lower lid soreness, on occasion.  VA outpatient treatment records included assessment of resolved corneal erosion in both eyes with treatment to use artificial tears throughout the day, associated with the reported complaints.  Such recurrent corneal erosion has been attributed to the residuals of the flash burn injury.

Where an unlisted condition is encountered it is permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2014).  In this case, the AOJ determined that the most closely analogous diagnostic code was 38 C.F.R. § 4.84a, DC 6009, unhealed eye injury.  See 38 C.F.R. § 4.84a, DC 6009.

During the pendency of the appeal, the criteria for rating eye disabilities changed. Because the Veteran filed his claim prior to December 10, 2008, however, the appeal will be considered under the former criteria.  73 Fed. Reg. 66543 (Nov. 10, 2008).  Under the applicable former version of DC 6009, unhealed injury of the eye is to be rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  An additional 10 percent is combined during the continuance of active pathology and 10 percent is the minimum evaluation during active pathology.  38 C.F.R. § 4.84a, DC 6009 (2008).

The Board acknowledges that the January 2010 SOC considered the current DC 6009.  Under the current DC 6009, there are ratings ranging from 10 to 60 percent based on incapacitating episodes or 10 to 100 percent based on impairment of visual acuity, however the current code is not for application.  Even if the current DC 6009 were for application here, incapacitating episodes have not been shown by the medical evidence of record.  Thus, a higher rating is not warranted under the current DC 6009. 

In rating impairment of visual acuity, the best distant vision obtainable after best correction with glasses will be the basis of rating, except in cases of keratoconus in which contact lenses are medically required.  38 C.F.R. § 4.75 (2008).

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a (2008).  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity.  38 C.F.R. §§ 4.84a, DCs 6061 to 6079.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V.

In this respect, a 20 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/ 70 in one eye and correctable to 20/50 in the other eye; (3) when vision in one eye is correctable to 20/200 in one eye and 20/40 in the other eye; and, (4) when vision in one eye is correctable to 15/200 in one eye and 20/40 in the other eye.  38 C.F.R. §§ 4.84a, DCs 6077, 6078.

A 30 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40, or (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. §§ 4.84a, DCs 6074, 6076, 6077, 6078.

A 40 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50, or (4) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50.  38 C.F.R. §§ 4.84a, DCs 6073, 6076.

A 50 percent disability rating is warranted for: (1) corrected visual acuity of one eye is to 20/100 in both eyes; (2) corrected visual acuity is to 10/200 in one eye and to 20/70 in the other eye; (3) corrected visual acuity is to 5/200 in one eye and 20/70 in the other eye; or (4) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/70 and 20/50, respectively.  38 C.F.R. §§ 4.84a, DCs 6065, 6069, 6076, 6078.

A 60 percent disability rating is warranted for: (1) corrected visual acuity of one eye is to 20/200 and the other eye is 20/100; (2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/100; (3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/100; (4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/100; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/100 or 20/70 or 20/100, respectively.  38 C.F.R. §§ 4.84a, DCs 6065, 6069, 6073, 6076.

A 70 percent disability rating is warranted for: (1) corrected visual acuity to 20/200 in both eyes; (2) corrected visual acuity in one eye to 10/200 and 20/200 in the other eye; (3) corrected visual acuity in one eye to 5/200 and 20/200 in the other eye; or (4) blindness or anatomical loss of one eye and corrected visual acuity to 20/200 in the other eye. 38 C.F.R. §§ 4.84, DCs 6064, 6068, 6072, 6075.  A 100 percent disability rating is warranted for: (1) corrected visual acuity to 5/200, bilaterally; (2) blindness in one eye (having only light perception) and 5/200 in the other eye; (3) anatomical loss of one eye and corrected visual acuity to 5/200 in the other eye; (4) blindness in both eyes having only light perception; or (5) anatomical loss of both eyes.  38 C.F.R. §§ 4.84, DCs 6061, 6062, 6063, 6067, and 6071.

The Board finds that the preponderance of the evidence is against the Veteran's claim for an initial rating greater than 10 percent for a bilateral eye disability.  In consideration of the rating criteria for central visual acuity impairment, none of the corrected readings in the medical reports show visual acuity that meets the criteria for a 20 percent disability rating.  In this regard, the Board acknowledges the August 2007 VA examiner's statement that the Veteran's visual acuity worsens during active episodes; however, VA treatment records which record treatment during active episodes have revealed visual acuity consistently as 20/20 with the exception of one occasion where visual acuity was noted as 20/25.  Even at its worst, the Veteran's visual acuity does not warrant a rating in excess of 10 percent. 

As noted above, the Veteran has been diagnosed with recurrent corneal erosions in both eyes.  Further, the medical evidence in this case supports the Veteran's contention that his service-connected eye pathology causes pain, burning, sensation of a foreign body, light sensitivity, and dryness bilaterally.  

The record establishes that the Veteran has used eye drops regularly on at least a daily basis and sometimes multiple times a day.  In October 2007, he also complained of pain in the left eye that was aggravated by opening and closing the eye and alleviated by pain medications and rest.   
 
At the August 2007 VA eye examination, the Veteran reported that his eyes felt reasonable and that he was maintaining comfort with lubrication.  Testing revealed 20/20 distance vision in both eyes, near vision of 20/20 in both eyes, no visual field deficit or diplopia, full extraocular muscle movements, normal binocular alignment of the eyes, and normal pupillary testing with no afferent papillary defect noted.  Slit lamp examination showed lids and lashes to be clear in both eyes.  Both corneas were clear without stain.  The iris was clear in both eyes.  The anterior chamber was deep and quiet in both eyes.  Lens showed trace nuclear sclerosis in both eyes.  The examiner indicated that recurrent cornea erosion was verified only in the right eye for VA evaluation purposes.  The examiner explained that, as of that time, VA had not treated the Veteran for an active corneal erosion in the left eye.  The examiner also noted that, when the Veteran has a corneal erosion, his vision fluctuates and is worse than 20/20.  The examiner noted that the Veteran's management of this eye problem was treatment with lubrication.  

Notably, one month after the examination, the Veteran was treated by VA in September 2007 for left eye pain and redness.  He reported that his left eye felt gritty as if there was sand in his eye.  The VA physician noted there was no foreign body in the eye, the Veteran's pupils were equally reactive to light, there was no obvious decrease in vision in either eye, and no field defects on gross examination.  The diagnosis was recurrent corneal erosions.

In October 2007, he reported that it felt like he had grains of sand in his eye.  He also reported that he usually experienced symptoms in both eyes but that his left eye was particularly affected lately.  He reported that eye drops were not helping and he had been using them every day.  He also reported left eye redness and frequent tearing of the left eye. 

In November 2007, he was treated for right eye pain and tearing, his lower lid was sore but not as sore as it usually was, and the right eye felt like it had something in it.  He reported using ocular ointment and other drops.  Visual acuity testing was 20/20-1 for distance in the right eye and 20/20 - with prescription in the left eye.  Slit lamp evaluation revealed lid and lashes blepharitis with capped glands in the right eye and conjunctiva trace hyperemia.  His right cornea had epithelial staining inferior and inferior temp.  His irises were both clear.  He had anterior chamber deep quiet in both eyes. And trace nuclear sclerosis in both eyes.  His pupils were 3/2  1+ reaction - afferent pupillary defect.  He had full range of motion in both eyes.  He was diagnosed with recurrent corneal erosion in the right eye and prescribed drops and ointment to be used in both eyes.  

Later in November 2007, the Veteran was treated at VA for recurrent erosions.  He reported that he had another left eye episode on Thanksgiving.  In May 2008, he was treated for sand-like irritation in both eyes.  

In June 2008, he was treated at VA for left eye symptoms.  Visual acuity testing revealed distance vision of 20/20 in the right eye and 20/25- in the left eye.  Slit lamp evaluation revealed lid and lashes clear in the left eye, conjunctiva deep and quiet in the left eye, and cornea inferior epithelial disruption with some negative stain.  His irises were clear in both eyes and the anterior chamber was deep and quiet in both eyes.  The assessment was recurrent corneal erosion of the left eye.  He was prescribed medication.  
 
The Board notes in this regard that the evidence shows no impairment of visual acuity or muscle function secondary to the Veteran's eye disorders and no visual field loss.  In summary, there is no medically documented damage to the eyes warranting a higher initial rating.

The Board next notes that the Veteran's level of impairment has been relatively stable throughout this rating period and has never been worse than what is warranted for the currently assigned 10 percent rating.  Therefore, consideration of staged ratings is not warranted.  See Fenderson, 12 Vet. App. at 119; Hart, 21 Vet. App. at 505.

The Board has considered whether another DC would afford a higher or separate rating.  A higher rating than 10 percent is assigned under 38 C.F.R. § 4.79 for specific enumerated diseases of the eye (DCs 6000-6037), impairment of central visual acuity (DCs 6061-6066), impairment of visual fields (DCs 6080 and 6081), or for impairment of muscle function (DC 6090 and 6091).  See generally 38 C.F.R. § 4.79, DCs 6000-6091 (2008).  The record evidence does not show, and the Veteran does not contend, that he experiences eye disabilities (other than the complaints of dryness, pain, burning, foreign body sensation, occasional light sensitivity and lower lid soreness), including impairment of central visual acuity, impairment of visual fields, or impairment of muscle function, such that an increased rating is warranted under other DCs for evaluating eye disabilities. 

The August 2007 VA examiner did not note the presence of any significant eye pathology or disability other than the Veteran's subjective complaints listed above.  Similarly, private and VA treatment records do not indicate the presence of any significant eye pathology or disability other than the Veteran's subjective complaints listed above.  For example, the evidence does not indicate that the Veteran has glaucoma, retinal scars or atrophy, tuberculosis, malignant neoplasms, ectopion, entropion, cataract, ptosis, chronic conjunctivitis, or loss of visual fields.  Thus, higher (or separate) ratings are not warranted.  

In reaching this conclusion, the Board acknowledges that, in November 2007, the Veteran reported having a sore right lower eyelid and the VA physician noted blepharitis (swelling of the right eyelid); however, the Veteran was not diagnosed with ectopion or entropion.  Further, the complaints were in conjunction with treatment for eye irritation including the sensation of feeling like something was in the Veteran's eye.  The Board finds that the Veteran's reported symptoms, including the lower lid soreness, are included in the currently-assigned 10 percent rating for the active pathology due to the unhealed flash burn injury.  As such, a separate rating is not warranted under DC 6020 or DC 6021 for ectropion or entropion.  

Headaches

The Veteran is seeking a higher initial rating for his service-connected headaches. He currently is in receipt of a noncompensable (0 percent) disability rating, effective from September 1, 2008.  The Veteran's service-connected headaches are rated pursuant to 38 C.F.R. § 4.124a, DC 8100.  DC 8100 provides that a noncompensable rating is assigned for migraine headaches which are characterized by prostrating attacks that are less frequent than averaging one in two months; a 10 percent rating is assigned for migraine headaches which are characterized by prostrating attacks averaging one in two months over the last several months; a 30 percent rating is assigned for migraine headaches with characteristic prostrating attacks occurring on average once a month over the last several months; and a maximum 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).

During his September 2007 VA examination in connection with his claim of entitlement to service connection, the Veteran reported that he suffered from headaches which occur several days or a week between attacks. He reported that the headaches occur after experiencing eye pain associated with the service-connected eye disability.  He reported that the headaches do not have a throbbing or pulsating quality and he equated them to sinus headaches.  He reported that he has no overt tenderness over the forehead.  He also reported that the attacks are not associated with nausea, vomiting, hypersensitivity to bright lights, and there are no visual symptoms associated with the attacks.  He also reported that there is no prostration and that he does not stop what he is doing and lie in a dark room when he has the attacks.  The examiner diagnosed chronic frontal headaches.  

The Veteran's VA treatment and private records dated since August 2005, the effective date of service connection, note his continuous complaints of headaches but do not indicate prostrating attacks.  

Upon review of the record, the Board finds that the headaches have been stable throughout the appeal period and staged ratings are not warranted.  In this regard, for the entire period on appeal, a compensable rating is not warranted as prostrating attacks have not been shown to have occurred at all, much less at a frequency of at least one time in two months.  Accordingly, as the evidence does not reflect prostrating attacks averaging one every two months, at any time during the appeal period, a compensable rating is not warranted.

Extraschedular
	
Consideration has also been given regarding whether the schedular evaluations are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular evaluations in this case are adequate.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected disorders, but the medical evidence reflects that those manifestations are not present in this case. Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's eyes (including pain, burning, dryness, sensation of a foreign body, occasional light sensitivity and right lower lid soreness) and headaches.  The Veteran has not required hospitalization due to either of these service-connected disabilities.  There is no evidence of marked interference with employment solely due to the eye and headache disabilities.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional eye or headache impairment that has not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of these claims for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Last, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  The record does not show, and the Veteran does not contend, that he is unemployable as a result of his service-connected eye and/or headache disabilities.  Therefore, an inferred TDIU claim is inapplicable in this case.


ORDER

Entitlement to an initial rating in excess of 10 percent for a bilateral eye disability is denied. 

Entitlement to an initial compensable rating for headaches is denied. 



____________________________________________
MICHAEL T. OSBORNE 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


